Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER I, Kristian Andresen, Chief Executive Officer and Chief Financial Officer, in connection with the quarterly report on Form10-Q of Sara Creek Gold Corp. for the quarter ended May 31, 2011 (the “Report”), hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Sara Creek Gold Corp. /s/KRISTIAN ANDRESEN Kristian Andresen Chief Executive Officer and Chief Financial Officer Dated:September 12, 2011
